

116 S4698 IS: USACE Military Augmentation Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4698IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Act of August 10, 1956, to provide for the payment of pay and allowances for certain officers of the Army who are assigned to the Corps of Engineers. 1.Short titleThis Act may be cited as the USACE Military Augmentation Act of 2020.2.Payment of pay and allowances of certain officers from appropriation for improvementsSection 36 of the Act of August 10, 1956 (70A Stat. 634, chapter 1041), is amended—(1)by striking Regular officers of the Corps of Engineers of the Army, and reserve officers of the Army who are assigned to the Corps of Engineers, and inserting the following:(a)In generalThe personnel described in subsection (b); and(2)by adding at the end the following:(b)Personnel describedThe personnel referred to in subsection (a) are the following:(1)Regular officers of the Corps of Engineers of the Army.(2)The following members of the Army who are assigned to the Corps of Engineers:(A)Reserve officers.(B)Warrant officers (whether regular or reserve).(C)Enlisted members (whether regular or reserve)..